April 24, 2017 Larry Spirgel, Assistant Director Joshua Shainess, Attorney Advisor United States Securities and Exchange Commission Division of Corporate Finance AD Office 11 treet, N.E. Washington, D.C. 20549 Re: Helios and Matheson Analytics Inc. Registration Statement on Form S-3 Filed on March 9, 2017 and amended on April 20, 2017 File No. 333-216569 Dear Messrs. Spirgel and Shainess: Helios and Matheson Analytics Inc. (the “Company”) hereby requests that the Securities and Exchange Commission take appropriate action to make the above-captioned registration statement be ordered effective at 4:00 p.m., Eastern time, on April 26, 2017 or as soon as practicable thereafter. In requesting acceleration, the Company acknowledges that: (1)should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; (2)the action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and (3)the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, HELIOS AND MATHESON ANALYTICS INC. By: /s/ Stuart Benson Stuart Benson, Chief Financial Officer
